Citation Nr: 0812517	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right hip injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976.  He served in the Army National Guard of South 
Carolina from February 1977 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

The Board denied the claims on appeal by a March 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.

A December 27, 2007 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 
veteran did not submit additional evidence.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that VA had not met its 
statutory and regulatory duty to notify.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Therefore, the Board finds that its decision of 
March 10, 2006 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the March 2006 decision of the Board must be 
vacated in its entirety, and a new decision must be entered 
as if the March 2006 decision by the Board had never been 
issued.


ORDER

The March 10, 2006 Board decision is vacated.


REMAND

The veteran is seeking to reopen previously denied claims of 
entitlement to service connection for residuals of a back 
injury, residuals of a neck injury, and residuals of a 
bilateral hip injury. 

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the veteran of what information or evidence is needed 
in order to substantiate the claim and it must assist the 
veteran by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in new and material evidence cases, the veteran must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements.

The Board finds that the RO failed to provide the veteran 
with adequate notice concerning his claims on appeal herein.  
Specifically, the RO's July 2002 letter did not provide the 
veteran with notice of the proper standard that governs his 
claims to reopen and did not provide notice of the elements 
of service connection on which his claims were previously 
denied.  In addition, in both the September 2002 rating 
decision and in the December 2003 statement of the case, the 
RO applied the incorrect version of the regulation defining 
new and material evidence.  

In August 2001, there was a regulatory change with respect to 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  Because the veteran 
filed his request to reopen his claims after August 2001, the 
current version of the regulation is applicable in this case.  
The RO's July 2002 letter provided the veteran with the law 
pertaining to new and material evidence which was in effect 
prior to August 29, 2001, and did not provide the veteran 
with the current version of the law, which is applicable to 
his claims.  In addition, the RO's July 2002 letter did not 
provide the veteran with notice of the elements of service 
connection on which his claims were previously denied, 
including notice that he must submit evidence directly 
relating to those elements, in compliance with Kent.  
Moreover, in the September 2002 rating decision and the 
December 2003 statement of the case, the RO applied the pre-
August 29, 2001 regulatory definition of new and material 
evidence.  Accordingly, remand is required so that the RO may 
provide such notice and readjudicate the veteran's claims 
under the proper version of the regulation pertaining to new 
and material evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  This 
notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) (2007) and must provide 
the veteran with notice of the current 
version of the regulation on new and 
material evidence.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claims on 
appeal must be readjudicated.  When 
readjudicating the claim, the RO must 
apply the current version of the 
regulation on new and material evidence.  
Thereafter, if any of the veteran's claims 
remain denied, a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


